                    Case 3:17-md-02777-EMC Document 482 Filed 01/09/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


      In re Chrysler-Dodge-Jeep EcoDiesel Litigation               )
                             Plaintiff                             )
                                v.                                 )      Case No.     3:17-md-02777-EMC
                                                                   )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The People of the State of California                                                                                 .


Date:          01/09/2019                                                                    /s/ Nicklas A. Akers
                                                                                              Attorney’s signature


                                                                                        Nicklas A. Akers (CA 211222)
                                                                                          Printed name and bar number
                                                                                      California Department of Justice
                                                                                     455 Golden Gate Ave., Suite 11000
                                                                                       San Francisco, CA 94102-7004

                                                                                                    Address

                                                                                         nicklas.akers@doj.ca.gov
                                                                                                E-mail address

                                                                                               (415) 510-3364
                                                                                               Telephone number

                                                                                               (415) 703-5480
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
